DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/20/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No legible copy  of the search report and written opinion of PCT/CN2019/111841 was received. 
The information disclosure statement filed 6/20/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. It is further noted that a complete English translation of NPL #3 has not been submitted. Only the abstract is in English.   


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-11, 14, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “stable position” in claims 1-3, 10-11, 21, and 25 is a relative term which renders the claim indefinite. The term “stable position” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no indication what is required of a position for it to be considered “stable”. What may be considered as stable position by one person may be considered “unstable” to another and vice versa. 
The term “rigid” in claim 14 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no indication what is required of a material for it to be considered “rigid”. What may be considered as a rigid material by one person may not be considered as “rigid” to another and vice versa.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103282706 (Koninklikje Philips NV, Biocartis SA), hereby referenced as “Phillips”.
As to claim 1, Phillips disclose paragraphs [0111-0118, 0124-0125] and Figures 2-3, 6a, and 6c disclose a microfluidic wafer pump, comprising: a pump body, including a pump Cavity, and a movable member [ Figures 2-3, 6a, 6c, sealing member 240], placed in the pump chamber, dividing the pump chamber into a first chamber [Figures 2-3, 6a, 6c, sealing member 240 and the second tabletop device 290 is the first chamber, paragraphs [0111-0118] of the specification] and the second chamber [Figs. 2-3, 6a, 6c, the second chamber is between the sealing member 240 and the patterned layer 220]; and an actuator element configured to drive the movable member between a first stable position and a second stable position, thereby changing the volume of the first chamber and the volume of the first chamber and the second chamber, wherein: when the movable member is located in the first stable position [Fig. 6c, membrane 640 and tabletop detection device 690] is the first chamber, the first chamber has a minimum volume, the first chamber reaches the minimum volume when the first chamber reaches the minimum volume, when the movable member is in the second stable position [Fig. 6a, membrane 640 and the tabletop detection device 690 are the first chamber, the first chamber has a maximum volume, the first chamber reaches the maximum volume, and whenever the movable member is driven from the first stable position to the first stable position. In the second stable position, the microfluidic pump is configured to discharge a fixed volume of fluid from the second chamber, the fixed volume being equal to the difference between the maximum volume of the first chamber and the minimum volume of the first chamber. Paragraph 0115 and Figures 2-3, 6a, 6c of the specification discloses that tabletop device 290 may include one or more of the pneumatically actuated devices, pumping devices having the effect or function of a "actuator”.
	As to claim 2, Figure 6c reveals that the pump body includes a first wall [Figure 6c, the first wall is located where the membrane 640 is in contact with the desktop detection device 690], and the first wall is placed restraining the movable member in the first stable position, and when the movable member is in the first  stable position, the movable member abuts the first wall without progress.
	As to claim 3, Figure 6a reveals that the pump body includes a second wall [Figure 6a, where the membrane 640 contacts the top layer 651 is the second wall], the second wall is placed to prevent the movable member is constrained in the second stable position, and when the movable member is in the second stable position and the movable member abuts the second wall, there is no progress.
	As to claims 4-6, paragraph 0102 of the specification, it is disclosed that the fixed volume of the fluid discharged from the second chamber is in the range of 0.01L-10mL [the volume of the container in paragraph 0102 of the specification can be 0.1-10ml]. 
	As to claim 12, in paragraph 0115 and Figures 2-3, 6a, 6c the movable member is disclosed [Figures 2-3, 6a, 6c, the sealing member 240 is a flexible diaphragm, and the manual Paragraph 0115] made of elastic material.
	As to claim 14, Figures 2-3, 6a, 6c disclose the movable member show the sealing member 240, so the movable member is subjectively made of “rigid” material. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied above, and further in view of CN 109026653, hereby referenced as “Guangzhou”. 
As to claim 8-9, Phillips does not teach an inlet and outlet valve. 
However Guangzhou at paragraph 0034 and Figs. 1-7 disclose an inlet valve [Fig. 1-7, inlet valve 12] in fluid communication with the second chamber; and an outlet valve [Fig. 1-7, outlet valve] in fluid communication with the second chamber. The reference also discloses that microfluidic pump chip in paragraphs 0002-0008 of the manual is used for liquid transmission.
 The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 	
Therefore it would have been within the common sense, predictability, knowledge and skill and obvious to one of ordinary skill in the art to combined the teachings of the device for Phillips to include the use of an inlet and outlet valve to control fluid transport from a reservoir to the device and fluid flowing out from the device.  
As to claims 10-11,  Guangzhou at paragraph 0034 and Figures 1-7 disclose the control circuit [Figure 1-7, Controlling Drive Unit 6, Paragraph 0034 of the Specification], configured to provide control to the driver element via a signal to drive the movable member between the first stable position and the second stable position. The control signal is disclosed [Fig. 1-7, controlling the drive unit 6, the drive signal generated by the control drive unit 6 is when the microfluidic pump chip 1 is placed on the chip 1, the actuating device 11 generates vibration, and directly or indirectly changes the volume of the pump chamber 14 through the connecting mechanism. At the same time, the inlet valve 12 and the outlet valve 13 are alternately opened and closed, thereby outputting liquid, Instruction No. 0034 paragraph] comprising: a first control signal to the driver element to drive the movable member from the second stable position to the first a stable position, and a second control signal to the driver element to drive the movable member from the first stable position to the second stable position, and the first and second control signals are represented by pulse signals [ Fig. 1-7, the control drive unit 6, when the drive signal generated by the control drive unit 6 is loaded on the microfluidic pump wafer 1, the actuating device 11 vibrates, and the pump cavity 14 is directly or indirectly changed through the connection mechanism. At the same time, the inlet valve 12 and the outlet valve 13 are opened and closed alternately, so as to output liquid, paragraph 0034 of the manual, and paragraph 0041 of the manual, through the drive control unit 6, adjust the driving voltage, driving waveform frequency and waveform duty cycle and other methods , control the microfluidic pump chip to adjust its output characteristics, it is shown that the drive control unit 6 has the function or role of "representing the first control signal and the second control signal by a pulse signal". 
As to claim 17, Guangzhou discloses in Figures 1-7 disclose that the driver element includes a driving element [Fig. 1-7, actuating device 11] and a transmission element [Figures 1-7, connecting mechanism 15].
As to claim 18, Guangzhou discloses in paragraph 0034 and Figures 1-7, the drive assembly is disclosed [Figures 1-7, the actuating device 11, the actuating device 11 includes piezoelectric ceramics, magnetostrictive devices , thermostrictive devices, shape memory alloys, paragraph 0034 of the specification] including electric motors, piezoelectric actuators, magnetic actuators, memory metal elements.
As to claim 19, Guangzhou discloses in paragraph 0034 and Figures 1-7 the transmission assembly [Figures 1-7, connecting mechanism 15, actuating device 11. Vibration is generated, and the volume of the pump chamber 14 is directly or indirectly changed through the connecting mechanism 15, paragraph 0034 of the manual, so "the transmission component includes at least one of the following: hydraulic transmission device, pneumatic transmission device, or mechanical transmission device" is designed by the industry The matter is a design choice for alternatives that includes at least one of the following: hydraulic transmission device, pneumatic transmission device, or mechanical transmission device, which is not progressive.
As to claim 20, Guangzhou discloses in Figures 1-7 that the microfluidic wafer pump is operably coupled to or includes a [Figures 1-7, Pressure Sensor 2] or more sensors, the one or Multiple Sensors are configured to monitor testing the working state of the microfluidic wafer pump.
Claim(s) 21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102192135, hereby referenced as “Zhejiang” and further view of the modified teachings of Phillips as applied above.
As to claim 21, Zhejiang discloses in paragraphs 0010-0011 and Figures 1 and 3 disclose a method for infusing a fixed volume of fluid using a microfluidic wafer pump, the microfluidic wafer pump comprising: a pump body, the pump body Including a pump chamber; a movable member [Figures 1 and 3, piston 5, paragraphs 0010-0011], which divides the pump chamber into a first chamber [Figures 1 and 3, chamber 4] and a second chamber; and an actuator element [FIGS. 1, 3, piezoelectric stack 12], the method comprising: driving the movable member by the actuator element to a first stable position whereby the fluid flows through the inlet valve into the second chamber and brings the first chamber to a minimum volume, while closing the outlet valve [Fig. 3, pump chamber 4 volume increase outlet valve 3 closed, fluid enters through inlet valve 2, paragraphs 0010-0011]; and through the actuator element via actuating the movable member from the first stable position to the second stable position causes the fluid to flow out of the second chamber through the outlet valve and maximize the volume of the first chamber, while closing the inlet valve (Figure 1) the volume of the pump chamber 4 is reduced, the outlet valve 3 is opened, the fluid flows out from the outlet valve 3, and the inlet valve 2 closed specification paragraphs 0010-0011], wherein the fixed volume is equal to the difference between the maximum volume and the minimum volume of the first chamber. 
Zhejiang does not disclose the second chamber; however, Figures 1 and 3 have a second chamber at the top block 10, and Phillips alone and the modified teachings above disclose such second chamber. 
Therefore, it would have been within the common sense, predictability, knowledge and skill and obvious to one of ordinary skill in the art to combine the teachings of Zhejiang and Phillips to perform a method as claimed. 
As to claim 25, Zhejiang discloses in paragraphs 0010-0011 and Figures 1 and 3 a method for infusing a target volume of fluid by infusing a fixed volume of fluid one or more times using a microfluidic wafer pump. The fluid wafer pump includes: a pump body, which includes a pump chamber; a movable member [Figures 1 and 3, piston 5, paragraphs 0010-0011 of the specification], which divides the pump chamber into a first chamber [paragraphs 1 and 3] Fig., pump chamber 4] and second chamber; and driver element [Fig. 1, 3, piezoelectric stack 12], the method includes: based on the target volume and the fixed volume, determining a first control signal and a second the number of control signals, and sending a first control signal and a second control signal to infuse a fixed volume of the fluid until the target volume is reached, wherein: for each infusion of the fixed volume, the method includes sending the first control signal to the actuator element drives ay ra the movable member to a first stable position, thereby allowing the fluid to flow into the second chamber through the inlet valve and bringing the first chamber to a minimum volume, while closing the outlet valve [Fig. 3, when controlling the input voltage of the power supply 16 is VO->0 to the piezoelectric stack 12, the volume of the pump chamber 4 is increased, the outlet valve 3 is closed, and the fluid enters from the inlet valve 2. At this time, the input voltage V0->0 is the first control signal. Instruction No. 0010 - Paragraph 0011]; and sending a second control signal to the driver element to drive the movable member from the first stable position to the second stable position, from and let the fluid flow out of the second chamber through the outlet valve and make the first chamber reach the maximum volume, while closing the inlet valve [Figure 1, when the control power supply 16 input voltage is 0->V0 to the piezoelectric stack 12. The volume of the pump chamber 4 is reduced, the outlet valve 3 is opened, the fluid flows out from the outlet valve 3, and the inlet valve 2 is closed. At this time, the input voltage 0->V0 is the second control signal. The fixed volume is equal to the difference between the maximum volume and the minimum volume of the first chamber. 
As to claim 26, it is disclosed in Zhejiang the target volume and the fixed volume to determine the quantity of the first control signal and the second control signal includes: based on a unit time or predetermined volume within a predetermined period of time and the fixed volume, determine the frequency of fluid infusion using the microfluidic chip; and based on the frequency, determine the number of the first control signal and the second control signal [Figures 1 and 3, The sensor 13, the output voltage of the sensor 13 is transmitted to the control power supply 16 through the wire group 18, and is converted into the output flow and pressure signals of the piezoelectric pump. For a given input voltage VO and frequency f, the output pressure P and flow Q of the piezoelectric pump in the present invention can be obtained from the output voltage Vg of the piezoelectric sensor, paragraph 0012 of the specification, so "based on unit time or predetermined The predetermined volume within the time period and the fixed volume, determine the frequency of fluid infusion using the microfluidic chip; and based on the frequency, determine the quantity of the first control signal and the second control signal" is a matter of design by the industry and is a general knowledge.
As to claim 27, paragraph 0012 of Zhejiang and Figures 1 and 3, it is disclosed that the target volume is adjusted by adjusting the frequency [Figures 1 and 3, the sensor 13, the output voltage of the sensor 13 is via a wire the group 18 is passed to the control power supply 16 and is converted into the output flow and pressure signals of the piezoelectric pump. For a given input voltage VO and frequency f, the output pressure P and flow Q of the piezoelectric pump in the present invention can be obtained from the output voltage Vg of the piezoelectric sensor, and the target volume can be adjusted by adjusting the frequency in paragraph 0012 of the specification , so "adjusting the target volume by adjusting the frequency is a matter of the manufacturer's design].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LARK; Tomer et al.; MATSUO; Shigeyoshi et al.; PETERS; Arne et al.; Ellis; Joshua Luke et al.; Stephane; Nicolas; Renna; Lucio et al.; HIRATA; Atsuhiko; Chen; Shih Chang et al.; Lolli, Massimo et al.; Gray, Larry B. et al.; McElfresh, Michael W. et al.; Bryant; Robert J. et al.; Gray; Larry et al.; Snodgrass; Ocie T. et al.; Morris; Livingston B.; Yorita; Hiroshi et al.; Kamen; Dean L.
Polaschegg; Hans-Dietrich; Schrenker; Helge; Stahlkopf; Friedrich R. R.; Beerling; Timothy et al. disclose pumping devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798